825 F.2d 411
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William HUNTER, Plaintiff-Appellant,v.Huey BLAIR, Deputy Sheriff Scioto County, et al., Defendants,Carl E. Davis; John Knauff; Joseph Morrow, Jr., DeputySheriff, Scioto County; Todd Miller, DeputySheriff, Scioto County; Scioto County,Defendants-Appellees.
No. 87-3255
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1987.

ORDER
Before KENNEDY, JONES and NELSON, Circuit Judges.


1
This matter is before the court upon consideration of the appellant's motion for transcript at government expense in appeal number 87-3255.


2
A review of the record indicates that the judgment of the district court was entered March 10, 1987.  A Rule 59, Federal Rules of Civil Procedure, motion for new trial was served on March 17, 1987, and denied on April 24, 1987.  Notices of appeal from the district court decision were filed on March 18, 1987 (appeal number 87-3255) and May 18, 1987 (appeal number 87-3470).


3
The motion for a new trial served on March 17, 1987, which was within 10 days after entry of judgment, tolled the appeals period.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  The notice of appeal filed on March 18, 1987, before the district court ruled on the time tolling motion has no effect.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


4
It is ORDERED that appeal number 87-3255 be dismissed for lack of jurisdiction due to a premature notice of appeal.  The dismissal of appeal number 87-3255 does not affect the pendency of appeal number 87-3470.


5
It is further ORDERED that the motion for transcript in appeal number 87-3255 be denied as moot.